METHOD OF IDENTIFYING A SOURCE COMPONENT OF PARTICULATE DEBRIS IN AN AIRCRAFT ENGINE



REASONS FOR ALLOWANCE

This action is in response to the Applicant’s amendment and Terminal Disclaimer dated April 06, 2022. Claims 1 - 9 and 21 - 26 have been allowed.

DRAWINGS

In view of the Applicant’s amendments to the specification, the drawings filed on May 20, 2020 have now been approved and accepted.

CLAIMS

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method of identifying a source component of particulate carbon debris collected from an aircraft engine comprising the combination of:
analyzing the composition of the particulate carbon debris, including ascertaining a presence of a main composition element and a presence of a signature element in the debris;

establishing a correlation between the particulate carbon debris and a set of components, including matching the ascertained presence of the main composition element to a family of carbon materials from which the components of the set, including the source component, are made; and
determining the source component amongst the components of the set by matching the ascertained presence of the signature element to a carbon composition of the source component.

Claims 2 - 9 and 21 - 26 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR

system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.





/Eric S. McCall/            Primary Examiner
Art Unit 2856